Kane, J. (dissenting).
Exchange Mut. Ind. Ins. Co. v Central Hudson Gas & Elec. Co. (243 NY 75, 79) instructs us that section 29 of the Workmen’s Compensation Law created no new cause of action in favor of a compensation carrier and states further that "neither assignment nor subrogation confers upon a new party rights greater than those which the original party possessed”. In this case Laura Smith possessed no rights against the State when the assignment to Atlantic Mutual arose by operation of that section, yet the result achieved by the majority permits that carrier to recover against the State on her original claim. It reaches this end by adopting the ingenious fiction that a cause of action does not cease to exist when time-barred; it merely lies dormant somewhere waiting to be revived and asserted by some more worthy party. In our opinion resort to such strained reasoning is not required for the proper resolution of this appeal.
The Court of Claims does not provide that anyone may file a claim or a notice of intention to file a claim against the State; it specifies that such action is to be taken by the claimant (Court of Claims Act, § 10, subd 3). In Matter of Johnson v State of New York (49 AD2d 136), the claimant was an administratrix (Court of Claims Act, § 10, subd 2). Although she had not qualified as such when she filed the notice of intention, it seems plain to us that her action would have been regarded as a nullity in that case if another had later been appointed to represent the estate in her stead. Here, the claimant was Laura Smith, not Atlantic Mutual, and only she could comply with the statutory requirements, since the choice to litigate was personal to her. Atlantic Mutual’s notice of intention to file a claim accomplished nothing for it was not the claimant. While we agree with the majority’s statement of *361the purpose of section 29 of the Workmen’s Compensation Law, we cannot conclude that the protections therein bestowed upon a compensation carrier were meant to extend so far as to override the language of the Court of Claims Act and accepted principles of assignment and subrogation. If there is an unintended frustration of that purpose when an employee’s action is time-barred before the compensation carrier may succeed to the injured worker’s rights, it is for the Legislature to rectify the problem. Trapped by its own logic in attempting to rescue the carrier’s position, the majority produces the frustration of another statutory scheme when it requires the State to pay a portion of the award to one who could not have recovered against it. Potential defendants in third-party actions may be expected to answer the suits of injured employees within the times limited therefor. Matters are not the same when, as here, such a defendant is compelled to answer at a time when it could have successfully defeated any action by the injured worker.
The judgment should be reversed, and the claim dismissed.
Sweeney and Reynolds, JJ., concur with Greenblott, J. P.; Kane and Larkin, JJ., dissent and vote to reverse in an opinion by Kane, J.
Judgment affirmed, with costs.